


Exhibit 10.3
FIVE BELOW, INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
Five Below, Inc. (the “Company”) hereby grants to [__________] (the “Optionee”)
an option (the “Option”) to purchase a total of [_________] shares of Common
Stock of the Company (the “Option Shares”), at the price and on the terms set
forth herein, and in all respects subject to the terms, definitions and
provisions of the Five Below, Inc. Amended and Restated Equity Incentive Plan
(the “Plan”) applicable to non-qualified stock options, which terms and
provisions are hereby incorporated by reference herein. Unless the context
herein otherwise requires, the terms defined in the Plan shall have the same
meanings when used herein.
1.    Nature of the Option. This Option is intended to be a nonstatutory stock
option and is not intended to be an Incentive Stock Option within the meaning of
section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or to
otherwise qualify for any special tax benefits to the Optionee.
2.    Date of Grant; Term of Option. This Option is granted this [______] day of
[________, 20__] (the “Date of Grant”) and it may not be exercised later than
the date that is ten (10) years after the Date of Grant, subject to earlier
termination, as provided in the Plan or Section 5 hereof. For purposes of this
Agreement, the term “Effective Date of Grant” shall mean [__________, 20__].
3.    Option Exercise Price. The Option exercise price is [$_______] per Share.
4.    Exercise of Option. This Option shall be exercisable during its term only
in accordance with the terms and provisions of the Plan and this Award Agreement
as follows:
(a)    Right to Exercise.
(i)In General. Subject to Section 4(a)(ii) and 4(a)(iii) of this Option, the
Option will vest and become exercisable according to the following schedule:
If the Optionee has remained an active employee of the Company or an Affiliate
of the Company from the Effective Date of Grant to the:
Then the Option will vest and become exercisable with respect to:
Second Anniversary of the Effective Date of Grant
50% of the Option Shares
Third Anniversary of the Effective Date of Grant
An additional 25% of the Option Shares
Fourth Anniversary of the Effective Date of Grant
The remaining 25% of the Option Shares



(ii)Accelerated Vesting on Change in Control. In the event of a Change in
Control, the Option will vest and become exercisable with respect to fifty
percent (50%) of the then unvested Option Shares, as of the date of such Change
in Control.


(iii)Accelerated Vesting for Certain Terminations. If the Optionee ceases to be
employed by the Company (and its Affiliates, as applicable) after the first
anniversary of the Effective Date of Grant and prior to the Second Anniversary
as a result of: (i) his or her Disability, (ii) his or her death or (iii) a
termination by the Company (or its Affiliate(s), as applicable) without Cause,
then




--------------------------------------------------------------------------------




the Option will vest and become exercisable with respect to twenty five percent
(25%) of the Option Shares and will remain exercisable for the applicable time
period provided in Section 5.


(b)    Method of Exercise. The Optionee may exercise this Option by providing
written notice stating the election to exercise this Option. Such written notice
must be signed by the Optionee and must be delivered in person or by certified
mail to the Secretary of the Company or such other person as may be designated
by the Company. The written notice must be accompanied by payment of the option
exercise price in the manner described in Section 4(c), and by any other
agreements required by the Board or its Committee and/or the terms of the Plan.
This Option will be deemed to be exercised only upon the receipt by the Company
of such written notice, payment of the option exercise price and any other
agreements required by the Board or its Committee, the terms of the Plan and/or
this Award Agreement. The Optionee will have no right to vote or receive
dividends and will have no other rights as a stockholder with respect to such
Shares notwithstanding the exercise of this Option, until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate(s) evidencing
Shares that are being issued upon exercise of this Option. The certificate(s)
for the Shares will be registered in the name of the Optionee and will contain
any legend as may be required under the Plan, this Award Agreement, and/or
applicable law.
(c)    Method of Payment. The method of payment of the option exercise price
will be determined by the Board or its Committee and may consist entirely of
cash, certified check, or such other consideration or method of payment as may
be authorized under the Plan.
(d)    Partial Exercise. This Option may be exercised in whole or in part;
provided, however, that any exercise may apply only with respect to a whole
number of Shares.
(e)    Restrictions on Exercise. This Option may not be exercised if the
issuance of these Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. In
addition, as a further condition to the exercise of this Option, the Company may
require the Optionee to make any representation or warranty to the Company as
may be required by or advisable under any applicable law or regulation.
5.    Termination of Relationship with the Company.
(a)    Voluntary Termination. If the Optionee terminates his or her employment
with the Company (and its Affiliates, as applicable) for any reason other than
death or Disability, the Option (to the extent exercisable at the time of such
termination) may be exercised at any time within ninety (90) days after the date
of such termination. To the extent that the Option is not exercisable at the
time of such termination, or to the extent the Option is not exercised within
the time specified herein, the Option shall terminate.
(b)    Disability. If the Optionee's employment by the Company (and its
Affiliates, as applicable) terminates due to Disability, the Option (to the
extent exercisable at the time of such termination) may be exercised by the
Optionee or his or her legal guardian or representative at any time within
twelve (12) months after such termination. To the extent that the Option is not
exercisable on the date of termination, or to the extent the Option is not
exercised within the time specified herein, the Option shall terminate.
(c)    Death. If the Optionee's employment by the Company (and its Affiliates,
as applicable) terminates due to his or her death, the Option (to the extent
exercisable at the time of such death) will remain exercisable for twelve (12)
months after the date of death by the Optionee's estate or by




--------------------------------------------------------------------------------




a person who acquired the right to exercise the Option by bequest or
inheritance. To the extent that the Option is not exercisable on the date of
death, or to the extent the Option is not exercised within the time specified
herein, the Option shall terminate.
(d)    Termination Without Cause. If the Company (or its Affiliate(s), as
applicable) terminates Optionee's employment with the Company (and its
Affiliates, as applicable) without Cause, the Option (to the extent exercisable
at the time of such termination) may be exercised at any time within ninety (90)
days after the date of such termination. To the extent that the Option is not
exercisable at the time of such termination, or to the extent the Option is not
exercised within the time specified herein, the Option shall terminate.
(e)    Termination for Cause. If the Company (or its Affiliate(s), as
applicable) terminates Optionee's employment with the Company (and its
Affiliates, as applicable) for Cause, the Option will then terminate immediately
and automatically, and the Optionee shall have no further rights therein.
Notwithstanding any other provision of this Section 5, the Option shall not be
exercisable after the expiration of the term set forth in Section 2 hereof.
6.    Non‑Transferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Optionee's lifetime, this Option is
exercisable only by the Optionee (or by such Optionee's legal guardian or
representative as provided in Section 5). Subject to the foregoing and the terms
of the Plan, the terms of this Option will be binding upon the executors,
administrators, legal guardians, representatives and heirs of the Optionee,
meaning for purposes of this Award Agreement, both testamentary heirs and heirs
by intestacy.
7.    No Continuation of Employment or Engagement. Neither the Plan nor this
Option shall confer upon any Optionee any right to continue in the service of
the Company or any of its Affiliates or limit, in any respect, the right of the
Company (or its Affiliates, as applicable) to discharge the Optionee at any
time, with or without Cause and with or without notice.
8.    Withholding. The Company and its Affiliates reserve the right to withhold,
in accordance with any applicable laws, from any consideration payable or
property transferable to Optionee any taxes required to be withheld by federal,
state or local law as a result of the grant or exercise of this Option or the
sale or other disposition of the Shares. If the amount of any consideration
payable to the Optionee is insufficient to pay such taxes or if no consideration
is payable to the Optionee, upon the request of the Company or its Affiliate,
the Optionee (or such other person entitled to exercise this Option pursuant to
Section 5 hereof) will pay to the Company or its Affiliate (as applicable) an
amount sufficient for the Company or its Affiliate to satisfy any federal, state
or local tax withholding requirements applicable to and as a condition to the
grant or exercise of this Option or the sale or other disposition of the Shares
issued upon the exercise of this Option.
9.    The Plan. The Optionee has received a copy of the Plan (a copy of which is
attached hereto), has read the Plan and is familiar with its terms, and hereby
accepts the Option subject to all of the terms and provisions of the Plan, as
amended from time to time. Pursuant to the Plan, the Board or its Committee is
authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board or its Committee upon any questions arising under the Plan.




--------------------------------------------------------------------------------




10.    Spousal Consent. As a condition to the effectiveness of the grant of the
Option, the Optionee's spouse (if any) is required to execute the attached
“Consent of Spouse.”
11.    Governing Law. This Award Agreement will be construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to the application
of the principles of conflicts of laws.
12.    Amendment. Subject to the provisions of the Plan, this Award Agreement
may be amended at any time by the Company or its delegate; provided, however,
that any modification or amendment of this Award Agreement which adversely
affects the Optionee shall require the written consent of the Optionee.
13.    Entire Agreement. This Award Agreement, together with the Plan and the
other exhibits attached thereto or hereto, represents the entire agreement
between the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the award of Options to Optionee by
the Company.
[signature page follows]










































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Award Agreement has been executed by the parties on the
date(s) indicated below.
FIVE BELOW, INC.
By:    ____________________________________




Name:    ____________________________________




Title:    ____________________________________




Date: ____________________________________




OPTIONEE




__________________________________________
Signature


__________________________________________
Address


__________________________________________




Date: ____________________________________














--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The Optionee acknowledges receipt of a copy of the Plan, a copy of which is
attached hereto, and represents that he or she has read and is familiar with the
terms and provisions thereof and hereby accepts this Option subject to all of
the terms and provisions of the Award Agreement and the Five Below, Inc. Equity
Incentive Plan (the “Plan”). The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or the
Committee upon any questions arising under the Plan.
Date: ____________________        _________________________
Signature of Optionee
_________________________
Name of Optionee


_________________________
Address
_________________________
City, State, Zip Code






























































--------------------------------------------------------------------------------






CONSENT OF SPOUSE




I, , spouse of [______________], have read the foregoing Non-Qualified Stock
Option Agreement (the “Agreement”). I am aware by the terms of the Five Below,
Inc. Amended and Restated Equity Incentive Plan (the “Plan”) and the Agreement
that the transfer of the stock option awarded pursuant to the Agreement (the
“Option”) is restricted. I hereby consent to such restrictions, approve of the
provisions of the Agreement, and agree that if I pre‑decease my spouse, the
successors of my community property or other interest (if any) in such Option or
shares will hold such shares subject to the provisions of the Agreement. In
consideration of the grant of the Option as set forth in that Agreement, I
hereby appoint my spouse as my attorney-in-fact with respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued pursuant thereto under the community property laws or similar laws
relating to marital property.
______________________________
Signature of Spouse
______________________________
Date








